            Case 1:21-cv-11076-DJC Document 15 Filed 07/21/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

    GERRY SHELTON, individually and on
    behalf of all others similarly situated,
                                                            Case No. 1:21-cv-11076-DJC
                       Plaintiff,

                  v.

    KONINKLIJKE PHILIPS N.V., PHILIPS
    NORTH AMERICA LLC, and PHILIPS
    RS NORTH AMERICA LLC,

                       Defendants.

      DEFENDANTS PHILIPS NORTH AMERICA LLC AND PHILIPS RS NORTH
    AMERICA LLC’S MOTION TO STAY PROCEEDINGS PENDING A DECISION BY
         THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION ON A
                         MOTION TO TRANSFER

          Defendant Philips North America LLC (“Philips”), through its undersigned counsel,

respectfully moves to stay all proceedings in this action, including the filing of answers, motions

to dismiss, and other responsive pleadings by all parties, until the Judicial Panel on Multidistrict

Litigation issues a decision on the Motion for Transfer and Coordination or Consolidation filed on

July 7, 2021, in In re: Philips Recalled CPAP, Bi-Level PAP, and Ventilator Litigation, MDL No.

3014 (J.P.M.L. filed July 7, 2021) (ECF No. 1-1) (the “MDL Motion”) and issues a scheduling

order for proceedings in a consolidated MDL action.1 In support, Philips relies on the attached

memorandum of law.

                                               Signature Page Follows




1
 If the JPML issues an order denying the MDL Motion, Philips respectfully requests 60 days from the date of that
order to answer or move to dismiss the Complaint or any superseding Complaint in this action.

                                                        1
        Case 1:21-cv-11076-DJC Document 15 Filed 07/21/21 Page 2 of 4




Dated: July 21, 2021                      Respectfully Submitted,

                                          /s/ Daniel S. Savrin
                                          Daniel S. Savrin (BBO #555434)
                                          daniel.savrin@morganlewis.com
                                          Emma Diamond Hall (BO #687947)
                                          emma.hall@morganlewis.com
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          One Federal Street
                                          Boston, MA 02110-1726
                                          Tel: 617.341.7700

                                          John P. Lavelle, Jr. (admitted pro hac vice)
                                          john.lavelle@morganlewis.com
                                          Franco Corrado (admitted pro hac vice)
                                          franco.corrado@morganlewis.com
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103-2921
                                          Tel: 215.963.5000

                                          Counsel for Defendant Philips North
                                          America LLC




                                      2
          Case 1:21-cv-11076-DJC Document 15 Filed 07/21/21 Page 3 of 4




                    CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

        I, Daniel S. Savrin, counsel for Defendant Philips North America LLC, certify pursuant

to Local Rule 7.1(a)(2) that counsel for Defendants conferred with counsel speaking on behalf of

the Plaintiffs regarding the foregoing motion in an attempt to resolve or narrow the issues

contained herein but have been unable to secure their position with respect to this motion despite

efforts to do so.

                                                    /s/ Daniel S. Savrin
                                                    Daniel S. Savrin (BBO #555434)




                                                3
         Case 1:21-cv-11076-DJC Document 15 Filed 07/21/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 21, 2021, the foregoing document was electronically filed with

the Clerk of the Court and served upon counsel of record through the Court’s ECF filing system.



                                                 /s/ Emma Diamond Hall
                                                 Emma Diamond Hall (BBO #687947)
                                                 emma.hall@morganlewis.com
                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 One Federal Street
                                                 Boston, MA 02110-1726
                                                 Tel: 617.341.7700




                                                4
